Title: 1778 Oct. 8. Thursday
From: Adams, John
To: 


       Captain Richard Grinnell was taken and carried into Guernsey by the Speedwell Cutter Captain Abraham Bushell of 12 Guns pierced for 14.
       The Town of Guernsey the Capital of the Island, is fortified with one Fort upon an Island called Castle Island, within a Quarter of a Mile of the Town, right before it. There are between Eighty and an hundred Pieces of Cannon, in the Fort, but both Guns and Fort in bad Condition and Repair. Not more than 50 Soldiers at a Time in the Fort.
       There are only five hundred Soldiers, highlanders, on the whole Island. They have wrote to Scotland for another Regiment, which they say is coming.
       The Militia keep watch round the Island. They are well armed, but are not exercised.
       They have lately built new Batteries of four and six Guns in Places where Boats can land, and block Houses all round the Island, where Boats can Land.
       The Island is not more than Ten Leagues from Cape La Hague, the french Coast. About five Thousand Souls, on the Island, very bitter against the French: but treat American Prisoners very well—more like Brothers than Prisoners.
       There is a forty Gun Ship and two Frigates of 28 or 30 Guns in the Harbour before the Town of Guernsey, and several cruising round the Island as they say. Two Kings Cutters of 12 and 14 Guns, are here also.
       They say there are forty six Privateers, from 8 to Twenty Guns belonging to this Island—about twenty more belonging to Jersey, Alderney and Sark.
       The Proper Place to station a Frigate to intercept the Prizes, would be about 30 Leagues to the Westward of the Island, out of sight. Here a Frigate that could sail fast enough might retake many Prizes.
       Captain Peter Collass of Boston, taken on board of Barns, by the Speedwell of Guernsey.
       Guernsey is about 20 miles in Circumference, 7 or 8 long and about 3 or 4 wide. There are breast Works all round the Island, and wherever there is a Cove or Bay where it is possible for Boats or Ships to come in there is a Battery of 2 or 4 Guns, and they say they are building blockhouses all round the Island. They reckon they can muster between four and five Thousand Militia. They have five hundred Highlanders, all green, just off the Mountains. They have a Number of Invalids besides perhaps three or four hundred.
       The Fort in the Harbour is on a Rock a Musquet shot from the Town, Eighty six Guns in the Fort, 42, 32, down to Twelves. Every Parish has a Field Piece or two. Of late they have received a No. of Field Pieces of a new Construction, 3 pounders, to be drawn by Men over Gutters, Ditches, &c. Guernsey, Jersey and Alderney have between fifty and sixty Privateers, small and great.
       There is a Forty Gun Ship, a Frigate of 28 or 30 Guns, and two Cutters, of 10 or 12.
       A 36 Gun Frigate to cruise about 10 or 12 Leagues to the Westward of the Island of Guernsey, might intercept their Prizes going in, pro­vided she was a fast Sailer. She should keep out of Sight of the Island. The Guernsey Men boasted that all the Islands had taken Prizes this War to an amount between three and four Millions.
      